t c summary opinion united_states tax_court howard and anne slater petitioners v commissioner of internal revenue respondent docket no 15852-07s filed date howard and anne slater pro sese john r bampfield and william w kiessling for respondent goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6662 penalty for the year the issues for decision are whether an internal_revenue_service irs closing notice issued month after the issuance of a notice_of_deficiency closed petitioners’ tax_year we hold it did not whether howard slater petitioner participated in a nonqualified_deferred_compensation_plan under sec_409a we hold he did not and whether petitioners are liable for an accuracy-related_penalty under sec_6662 we hold they are not background petitioners resided in florida at the time the petition was filed petitioner received a master’s degree in taxation and was the sole owner and representative of slater financial corp slater financial registered as a broker-dealer with the securities_and_exchange_commission under sec_15 of the securities act of ch 48_stat_881 current version pincite u s c sec_78a-78oo supp petitioner held four annuity accounts with jackson national life_insurance co during late april and early may of tim gillis mr gillis of ge life_annuity assurance co genworth approached slater financial to solicit new business petitioner had no business to transfer to genworth other than his personal annuity accounts petitioner’s agreement to genworth’s proposal to transfer the annuity accounts entitled him to a commission equal to a percentage of the value of the accounts instead petitioner asked mr gillis to promise that he could receive his broker-dealer commission as interest prepaid into his annuity accounts thus allowing petitioner to defer paying tax on the amount at issue mr gillis agreed and the parties signed contracts outlining the details of their agreements among the terms addressed in these agreements is a schedule of surrender charges to which petitioner would be subject if he withdrew amounts from any of his genworth accounts petitioner executed the transfers and an amount equal to petitioner’s annuity_contracts plus commissions was paid into petitioner’s annuity accounts at genworth following these transactions genworth issued petitioner a form 1099-misc miscellaneous income reporting dollar_figure in nonemployee compensation petitioner did not receive the form 1099-misc because it was mailed to his prior address on date respondent mailed a notice_of_deficiency to petitioners for in which respondent denied petitioner nonqualified_deferred_compensation treatment on date respondent’s automated underreporter aur division in philadelphia issued a closing notice for petitioners’ case on date petitioners filed a motion for entry of decision the motion was denied by order dated date on date petitioners filed a motion for reconsideration of the order dated date this motion was denied on date petitioners filed a second motion for entry of decision on date and an amended motion for entry of decision on date the amended motion for entry of decision was denied by order on date following a hearing a trial was held date in tampa florida following the trial petitioners again filed a motion for entry of decision on date for the reasons stated herein this motion will be denied discussion i closing notice petitioners believe the closing notice respondent issued after the issuance of the notice_of_deficiency closes their tax_year and precludes any further action they cite no authority for this proposition sec_7121 provides the exclusive means by which the secretary may enter into a closing_agreement as to a determination of the taxpayer’s final tax_liability closing agreements are final and following the secretary’s approval bar reopening of the case sec_7121 a closing notice is to be distinguished from a closing_agreement under sec_7121 whereas closing agreements are final conclusive and binding on the parties and generally may not be disregarded closing notices do not have the same force and effect 122_tc_384 nor did the closing notice operate to rescind the notice_of_deficiency under sec_6212 see wong v commissioner tcmemo_2000_88 affd 13_fedappx_638 9th cir revproc_98_54 1998_2_cb_529 petitioners do not by name raise a defense of estoppel nevertheless considering the nature of their claim we think they raise that defense one of the elements of equitable_estoppel is reliance on the action of the internal_revenue_service irs to the taxpayer’s detriment because the notice cp-2005 was mailed to petitioners on date after petitioners had already filed their petition on date there was no detrimental reliance petitioners’ reliance on the closing notice to preclude any further collection action fails as an estoppel defense see mccoy v commissioner tcmemo_2008_ accordingly respondent’s inquiry into the tax_year is not closed ii nonqualified_deferred_compensation treatment sec_61 provides that gross_income includes all income from whatever source derived sec_61 broadly applies to any accession to wealth and statutory exclusions from income are narrowly construed see 348_us_426 sec_61 lists compensation_for services including fees commissions as items includable in gross_income sec_451 provides that any item_of_income shall be included in gross_income in the year received taxpayers may elect to defer recognition of certain items of income pursuant to nonqualified_deferred_compensation_plans see sec_409a in order for compensation to be deferred under sec_409a a nonqualified_deferred_compensation_plan must meet the requirements of sec_409a and concerning distributions acceleration of benefits and elections an independent_contractor may elect to defer commission compensation_for services provided only if the contractor is unrelated to the recipient of the services an independent_contractor may not defer commission compensation under sec_409a if the recipient of the services is a related_party see notice_2005_1 2005_1_cb_274 there is an exception to this rule if the contractor provides the service from which the commission arises to both related and unrelated parties and the same service is performed in the contractor’s ordinary course of business see notice_2005_1 2005_1_cb_274 if the plan fails to meet the requirements of sec_409a and all compensation deferred under the plan shall be includable in gross_income to the extent not subject_to a substantial_risk_of_forfeiture sec_409a notice_2005_1 2005_1_cb_274 provides that compensation is subject_to substantial_risk_of_forfeiture when entitlement to the amount is conditioned on the performance of substantial future services by any person or the occurrence of a condition related to a purpose of the compensation and the possibility of forfeiture is substantial petitioner argues that he meets the requirements for exclusion under sec_409a respondent contends that the commissions petitioner received from genworth are not conditioned upon the performance of any future service and thus not subject_to a substantial_risk_of_forfeiture under sec_409a petitioner fails the election requirements of sec_409a petitioner’s commission arose from services he performed as an independent_contractor for the benefit of related parties him and his wife petitioner does not satisfy the exception in notice_2005_1 2005_1_cb_274 because he has not provided the same service for unrelated parties in his ordinary course of business petitioner has failed to establish that his compensation is substantially at risk petitioner relies on the surrender charge which is unrelated to the commission itself and is instead related to the nature of petitioner’s annuity we do not find that the surrender charge is within the statutory meaning of substantial_risk_of_forfeiture in addition the record does not establish that petitioner’s commission was conditioned upon some future performance or occurrence petitioner’s self-directed decision to put the commission into an annuity subject_to a surrender charge is incompatible with the risk required under sec_409a petitioner has failed to produce evidence of a substantial_risk_of_forfeiture and thus cannot defer the commission income under sec_409a because petitioner has failed to meet the requirements of sec_409a and because the commission is not subject_to a substantial_risk_of_forfeiture petitioner’s commissions shall be included in petitioners’ gross_income under sec_61 and sec_409a iii accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of any portion of an underpayment_of_tax which is attributable to among other things a substantial_understatement_of_income_tax see sec_6662 sec_6662 provides that a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6664 provides that the accuracy-related_penalty shall not be imposed if it is shown that the taxpayer’s underpayment was attributable to reasonable_cause and that his action was in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner underreported his tax_liability by dollar_figure an understatement that exceeds the amount provided under sec_6662 petitioner however had reasonable_cause for taking the position with respect to the commission compensation despite our finding that he was ultimately liable for this amount petitioner reasonably relied on a genworth representative who negotiated the payment of his commission compensation and authorized the transactions so they were paid into his annuity accounts and provide him with the deferred treatment he sought genworth ultimately issued petitioner a form 1099-misc but the form 1099-misc was erroneously mailed to his old address petitioner could have reasonably believed that the forms he exchanged with genworth documenting his election for deferred treatment guaranteed such treatment by the irs after considering petitioner’s knowledge of the facts and understanding of the law we find petitioner’s error was made with reasonable_cause and in good_faith accordingly we hold that petitioners are not liable for the penalty pursuant to sec_6662 conclusion for the reasons stated herein we find respondent properly issued a notice_of_deficiency and that petitioners’ case was not closed upon respondent’s issuance of a closing notice in addition we shall sustain respondent’s deficiency determination and find that petitioners are not liable for a sec_6662 accuracy-related_penalty decision will be entered for respondent as to the deficiency and for petitioners as to the sec_6662 accuracy-related_penalty
